DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0286107).
Regarding claim 1, Chen discloses a cover plate applied to a display device (see figures 1-3, for instance), comprising two main surfaces (left and right side surfaces of 211) that are arranged opposite to each other and a side surface (bottom surface of 211, adjacent 222 of figure 2) connecting the two main surfaces, wherein a groove (21’) is formed in the side surface, and a chromogenic material layer (23) and a chromogenic control structure (212) for controlling the chromogenic material layer are arranged in the groove (21’). 

Regarding claim 3, Chen discloses the cover plate of claim 2, wherein the chromogenic control structure comprises at least one first electrode (212) and at least one second electrode (222), and the first electrode (212) and the second electrode (222) are spaced apart and capable of generating an electric field when different voltages are applied. 
Regarding claim 4, Chen discloses the cover plate of claim 3, wherein the cover plate comprises a plurality of side surfaces, and the first electrode (212) and/or the second electrode (222) are arranged in the groove at an intersection corner between two adjacent side surfaces. 
Regarding claim 7, Chen discloses the cover plate of claim 3, wherein the first electrode (212) and the second electrode (222) are arranged opposite to each other, and the chromogenic material layer (23) is arranged between the first electrode and the second electrode. 
Regarding claim 10, Chen discloses the cover plate of claim 1, wherein a packaging layer (‘sealant’ [0032]) that packages the chromogenic material layer (23) in the groove is arranged on the groove (21’). 

Regarding claim 12, Chen discloses a method for preparing the cover plate of claim 1, comprising: grinding ([0022]) the side surface of the cover plate to form a groove (21’); pouring the chromogenic material (23) into the groove to form the chromogenic material layer; and providing the chromogenic control structure in the groove (21’). 
Regarding claim 14, Chen discloses the method of claim 12, wherein the chromogenic material is an electrochromic material ([0021]) or a cholesteric liquid crystal material. 
Regarding claim 15, Chen discloses the method of claim 14, wherein the providing the chromogenic control structure in the groove (21’) comprises providing at least one first electrode (212) and at least one second electrode (222) in the groove, wherein the first electrode is spaced apart from the second electrode, so that an electric field is capable of being generated when different voltages are applied to the first electrode (212) and the second electrode (222), and at least a part of the chromogenic material layer (23) is arranged between the first electrode and the second electrode. 
Regarding claim 16, Chen discloses the method of claim 15, wherein the cover plate comprises a plurality of side surfaces, and the first electrode (212) and/or the second electrode (222) are arranged in the groove at an intersection corner between two adjacent side surfaces. 

Regarding claim 18, Chen discloses the display device of claim 11, wherein the chromogenic material layer (23) is an electrochromic material layer ([0021]) or a cholesteric liquid crystal layer, and the chromogenic control structure is configured to control the chromogenic material layer to change its color by controlling a change in an applied electric field. 
Regarding claim 19, Chen discloses the display device of claim 18, wherein the chromogenic control structure comprises at least one first electrode (212) and at least one second electrode (222), and the first electrode and the second electrode are spaced apart and capable of generating an electric field when different voltages are applied. 
Regarding claim 20, Chen discloses the display device of claim 19, wherein the cover plate comprises a plurality of side surfaces, and the first electrode (212) and/or the second electrode (222) are arranged in the groove (21’) at an intersection corner between two adjacent side surfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of De Wind et al. (US 2020/0269760).

De Wind discloses a cover plate (see figure 20N, for instance), wherein a cross section of the groove (1149c) in a direction perpendicular to an extending direction of the side surface (1149b) where the groove is located is an inverted trapezoid ([0095]); or the cross section of the groove (1149c) in the direction perpendicular to the extending direction of the side surface (1149b) where the groove is located is semicircular, and a bottom of the groove is curved ([0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the groove shape of De Wind in the device of Chen. The motivation for doing so would have been to use design choice as per the shape of the groove using analogous groove-forming techniques in the art to improve display characteristics, as taught by De Wind ([0095]; see also MPEP § 2144.04 IV.).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Chen does not expressly disclose the four side surfaces of the cover plate, nor would it have been obvious to do so in combination.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Chen does not expressly disclose a light shielding layer is arranged in a peripheral area of the first main surface; and wherein the chromogenic control structure further comprises a fan out wire for inputting electrical signals to the first electrode and the second electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.